DETAILED CORRESPONDENCE

Claims 1-17 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is not objected to but it is suggested that the first sub-paragraph end with a semi-colon and not a comma.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 13  This claim recites “a degradable plug device” in the preamble and again in the first sub-paragraph, making it unclear whether an additional degradable plug device is required.  Claims 14 and 15 depend from claim 13.
Claim 13  This claim recites “a pipe” in the preamble and again in the first sub-paragraph, making it unclear whether an additional pipe is required.  Claims 14 and 15 depend from claim 13.
Claim 15  There is insufficient antecedent basis in the claim for “moving the inner plug relative to the outer plug body”.  Amending such that this claim depends from claim 14 will overcome this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 10-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McKeachnie et al. (US20070074873) [McKeachnie] in view of Frazier [US20130240200].
Claim 1  McKeachnie discloses a  degradable plug device 200 for a pipe having an outer plug body [Figs. 7A,7B; all but ball 610] and an inner plug 610 for preventing fluid flow through the pipe until the degradable plug device has been removed from the pipe  or until the inner plug has been removed from the outer plug body [e.g., the degraded ball 610; para. 0043], wherein the outer plug body and the inner plug are made of a degradable material [all or some of the outer plug body components are degradable; para. 0043,0045], wherein the inner plug is disposable in at least a first position [e.g., Fig. 7A], in which the inner plug is in sealing contact with the outer plug body so as to define a chamber [the device bore 605 between the ball and the flapper 614], wherein the inner plug is adapted to undergo, in use, a degradation initiation operation [a selected fluid placed in contact with the ball; para. 0043,0034] such that fluid is able to enter the chamber to initiate corrosion or dissolution of one or both of the inner plug and the outer plug body from inside the chamber [at least the outer plug body components that are formed from disintegratable materials; para. 0043,0045].
McKeachnie otherwise discloses all the limitations of this claim, but does not explicitly disclose that exposed surfaces of the degradable plug device comprise a protective layer thereon.
For downhole plugs 200 [Title; abstract], Frazier discloses that all components, including at least the ball, can be degradable, with a first layer made of a first decomposable material and the core/underlying structure being made of a second decomposable material having different rates of degradation and/or different predetermined triggers [para. 0103].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of McKeachnie to have an outer protective layer on any one or more of its components, for controlling the timing of the degradation process, such that exposed surfaces of various components would degrade at a slower rate relative to such components’ unexposed structures, as disclosed by Frazier.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the timing of the McKeachnie ball degradation with respect to other components, would be as desired by the designer in anticipation of the environment to be encountered.
Claim 2  McKeachnie, as modified with respect to claim 1, discloses that the outer plug body is cup-shaped, and wherein, in said first position, the inner plug is disposed at a mouth of the cup-shaped outer plug body, thereby forming the chamber [i.e., the ball is at the mouth of the bore; Fig. 7A].
Claim 6  McKeachnie, as modified with respect to claim 1, discloses that the inner plug is adapted to move out of the first position [i.e., into the bore 605 after a level of degradation has taken place] when a pressure of the fluid on one side of the inner plug 610 exceeds a first pressure threshold or when a force applied to one side of the inner plug exceeds a force threshold [i.e., at least the hydrostatic head of a fluid above the seated ball 601 will force the degrading ball into the bore at a point during the degradation process].
Claim 8  McKeachnie, as modified with respect to claim 1, discloses that one or both of: (i) an internal surface of the chamber is uncoated with the protective layer [e.g., when less than all outer plug body components adjacent the bore are degradable, those that are not having no need for the protective layer used on at least some of the degradable components], and (ii) only the internal surface of the inner plug is uncoated with the protective layer and all surfaces of the outer plug body are coated with the protective layer.
Claim 10  McKeachnie, as modified with respect to claim 1, discloses that the degradation initiation operation comprises at least partially removing, in use, the protective layer at or near one end of the inner plug [i.e., the outer layer of the protected inner plug 610 of the combination will start allowing access to the core at a predetermined time], thereby initiating corrosion or dissolution of the degradable material through contact with the fluid [i.e., when the ball 610 degrades to a degree after such at least partial removal of the protective layer, then the ball will allow access to at least the degradable components of the outer plug body].
Claim 11  McKeachnie, as modified with respect to claim 1, discloses that, in use, after the inner plug has been removed from the outer plug body [i.e., by degradation], the exposed surfaces of the outer plug body are in contact with the fluid [e.g., the surfaces adjacent the bore], thereby initiating corrosion or dissolution of the outer plug body.
Claim 12  McKeachnie, as modified with respect to claim 1, discloses that an outer surface thereof comprises a slip assembly comprising one or more jaws and one or more sealing elements, the slip assembly for gripping and sealing the degradable plug device within the pipe [para. 0045].
Claim 13  As discussed with respect to claims 1 and 16, McKeachnie discloses a method of operating a degradable plug device 200 for a pipe, wherein the steps of the method comprise: 
providing a degradable plug device 200 within a pipe, wherein the degradable plug device comprises an outer plug body [Figs. 7A,7B; all but ball 610] and an inner plug 610 for preventing fluid flow through the pipe until the degradable plug device has been removed from the pipe [e.g., if all components of device 200 are degradable; para. 0045] or until the inner plug has been removed from the outer plug body [e.g., the degraded ball 610; para. 0043], wherein the outer plug body and the inner plug are made of a degradable material [all or some of the outer plug body components are degradable; para. 0043,0045], 
disposing the inner plug in at least a first position [e.g., Fig. 7A], wherein the inner plug is in sealing contact with the outer plug body so as to define a chamber [the device bore 605 between the ball and the flapper 614], and wherein one or both of the inner plug and the outer plug body prevents said fluid flow through the pipe [the purpose of the ball in a frac or bridge plug]; and 
performing a degradation initiation operation such that fluid is able to enter the chamber to initiate corrosion or dissolution of at least the inner plug from inside the chamber [a selected fluid placed in contact with the flapper 615, e.g., formation fluids, will degrade the flapper allowing such fluids to then encounter at least the inner plug from inside the chamber and also the outer plug body components that are formed from disintegratable materials; para. 0043,0034].
McKeachnie otherwise discloses all the limitations of this claim, but does not explicitly disclose that exposed surfaces of the degradable plug device comprise a protective layer thereon.
For downhole plugs 200 [Title; abstract], Frazier discloses that all components, including at least the ball, can be degradable, with a first layer made of a first decomposable material and the core/underlying structure being made of a second decomposable material having different rates of degradation and/or different predetermined triggers [para. 0103].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of McKeachnie to have an outer protective layer on any one or more of its components, for controlling the timing of the degradation process, such that exposed surfaces of various components would degrade at a slower rate relative to such components’ unexposed structures and relative to other components, as disclosed by Frazier.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the timing of the McKeachnie ball degradation with respect to other components, would be as desired by the designer in anticipation of the environment to be encountered.
Claim 15  McKeachnie, as modified with respect to claim 13, discloses moving the inner plug relative to the outer plug body [i.e., into the bore 605 after a level of degradation has taken place] by raising a pressure of the fluid on one side of the inner plug 610 such that said pressure exceeds a first pressure threshold, to thereby move the inner plug out of the first position, or applying a force to one side of the inner plug such that the applied force exceeds a force threshold, to thereby move the inner plug out of the first position [i.e., at least the hydrostatic head of a fluid above the seated ball 601 will force the degrading ball into the bore at a point during the degradation process].
Claim 16  As discussed with respect to claims 1 and 13, McKeachnie discloses a degradable plug device 200 for preventing fluid flow through a pipe, comprising: 
an outer plug body [Figs. 7A,7B; all but ball 610] formed of a degradable material [all or some of the outer plug body components are degradable; para. 0043,0045]; and 
an inner plug 610 formed of a degradable material [para. 0043] and being movable relative to the outer plug body from a first position [e.g., Fig. 7A] in which the inner plug is in sealing contact with the outer plug body so as to define a chamber [the device bore 605 between the ball and the flapper 614], to a second position in which the inner plug is disposed within the chamber [e.g., after a sufficient amount of degradation from contact with the triggering fluid above the ball 610], and wherein fluid is able to enter the chamber in the second position of the inner plug to initiate corrosion or dissolution of one or both of the inner plug and the outer plug body [i.e., when the partially degraded inner plug enters the chamber, it will initiate corrosion or dissolution of the outer body plug degradable components] from inside the chamber.
McKeachnie otherwise discloses all the limitations of this claim, but does not explicitly disclose that outer surfaces of the outer plug body and the inner plug have a protective layer thereon,
For downhole plugs 200 [Title; abstract], Frazier discloses that all components, including at least the ball, can be degradable, with a first layer made of a first decomposable material and the core/underlying structure being made of a second decomposable material having different rates of degradation and/or different predetermined triggers [para. 0103].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of McKeachnie to have an outer protective layer on any one or more of its components, for controlling the timing of the degradation process, such that exposed surfaces of various components would degrade at a slower rate relative to such components’ unexposed structures, as disclosed by Frazier.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the timing of the McKeachnie ball degradation with respect to other components, would be as desired by the designer in anticipation of the environment to be encountered.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McKeachnie, in view of Frazier, and further in view of Fripp et  al. (US20170314359) [Fripp].
Claim 9  McKeachnie, as modified with respect to claim 1, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the protective layer comprises a corrosion-inhibiting coating.
For downhole plugs [Fig. 1; abstract], Fripp discloses a protective layer on one or more of the plugs’ components 30,40 and further discloses that the layer may be a corrosion inhibitor [para. 0028].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of McKeachnie, as modified, to utilize a type of protective layer that inhibits corrosion, as disclosed by Fripp.  One of ordinary skill in the art would reasonably have expected that this utilization would have been within the skill of the art and would yield and achieve the predictable result that the control of the degradation of the degradable components would be accomplished by selecting a protective layer that delayed the degradation of inner portions of the degradable components.

Allowable Subject Matter
Claims 3-5, 7, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The limitations of claims 3-5, 7, 14, and 17  were not located in one reference, or a reasonable combination of references, particularly with regard  to a shear device connecting the outer plug body and inner plug (claims 3-5, 7, and 17) and initiation of inner plug corrosion from within the chamber as a result of movement of the inner plug relative to the outer plug body (claim 14). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fripp et al. (US20140284063) discloses protective layers on components of wellbore isolation devices.  Mazya et al. (US9057242) discloses protective layers on components of wellbore isolation devices.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676